Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
	Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of claims 1, 8 & 15 that includes “evaluating, by one or more processors, an OCR result using a trained long short-term memory (LSTM) neural network language model to determine whether correction to the OCR result is required; in response to determining that correction to the OCR result is required, determining, by the one or more processors, a target domain of the OCR result; retrieving, by the one or more processors, historical data corresponding to the target domain, wherein the historical data comprises past corrections of a name and an address corpus; determining, by the one or more processors, a most similar text relative to the OCR result from the name and address corpus using a modified edit distance technique, wherein the modified edit distance technique comprises calculating a similarity between the most similar text and the OCR result based on a frequency of the past corrections; and correcting, by the one or more processors, the OCR result with the most similar text.” 
As to claims 2-7, 9-14 & 16-21, these claims are allowed due to their dependence on claims 1, 8 & 15 and are allowed for the same reasons.
The following is the summary of closest references of record: JIN et al. (U.S. Publication 2019/0147239) discloses the disclosure discloses a method, device and server of recognizing 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661